IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARIBEL MARTINEZ,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0493

THE TERRACE OF DAYTONA
BEACH, LLC & BRIDGEFIELD
EMPLOYERS,

      Appellees.


_____________________________/

Opinion filed October 11, 2016.

An appeal from an order of the Judge of Compensation Claims.
Sylvia Medina-Shore, Judge.

Date of Accident: October 6, 2012.

Victor T. Armstrong and Raul De La Heria of De La Heria & Associates, Miami,
for Appellant.

H. George Kagan of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for
Appellees.



PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.